[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The motion to reopen is denied. See Doyle Agency, Inc.v. Joseph Kent, 6 Conn. L. Reptr. 2, in an opinion by Lewis, J., which reads in part: ". . . The fact remains that judgment of CT Page 11086 nonsuit entered on December 9, 1988, and no motion to reopen or vacate that judgment was filed within four months of that date. Thus, this court is without jurisdiction. . . ." See also Practice Book Section 377; William J. Dickey v. Andrew Bauer. Jr., et al, Cretella, J., Docket No. 48881, Middlesex.
Here, the court, Hendel, J., entered an order as follows on May 2, 1994: ". . . that non suit shall enter on May 16, 1994, if discovery is not complied with."
This subject motion to reopen is dated October 14, 1994, and was filed on October 17, 1994. Discovery was not complied with as of the orderly expiration of four months from May 16, 1994, or as of this date.
Austin, J.